By
the Court.
There are cases where a court of law has taken notice of equities and trusts for the furtherance of justice; to enable a defendant to set-off a debt due from the person beneficially interested, though no party to the record, and for the purpose of avoiding the plea of bankruptcy.—I think the principle may be adopted with equal propriety to avoid a plea to the jurisdiction of the court, grounded on the act of assembly—For it stands admitted on these pleadings that Blount is but nominally the plaintiff.
Demurrer over-ruled.